578 F. Supp. 39 (1983)
CUMBERLAND MEDICAL CENTER, et al.
v.
Margaret M. HECKLER, Secretary of Health and Human Services, et al.
No. 82-2121.
United States District Court, M.D. Tennessee, Northeastern Division.
June 22, 1983.
Richard Lee Brown, Tenn. Hosp. Ass'n, Nashville, Tenn., Robert E. Klein and Richard A. Jones, Los Angeles, Cal., for plaintiffs.
Joe Brown, U.S. Atty., Nashville, Tenn., Jeannie Schulte Scott and Dennis S. Diaz, Dept. of Health and Human Services, Washington, D.C., for defendants.

MEMORANDUM
MORTON, Chief Judge.
This case is before the court upon cross-motions for summary judgment. At issue is the propriety of a regulation found at 42 C.F.R. § 405.452(b)(1)(ii), which is referred to as the "Malpractice Rule." The rule's function has been to restructure the manner in which reimbursement for the cost of malpractice insurance premiums is made to plaintiffs and other health care providers under the Medicare program.
Essentially the same case presented here has been litigated before and decided by Judge Robert L. Taylor of the United States District Court for the Eastern District of Tennessee, in Athens Community Hospital v. Heckler, 565 F. Supp. 695 (E.D. Tenn.1983). Indeed, various plaintiffs in that case, including Athens Community Hospital, are also plaintiffs in this action. As to those parties, dismissal is appropriate here because Judge Taylor's resolution of the cause is res judicata. Although cognizant of the fact that other parties remain in this case as to which the decision in another district represents merely persuasive authority, this court has determined that Judge Taylor's analysis and conclusions should be adopted here. Both the facts and the applicable law are identical in the two cases, and this court would at most have only a few observations to add that would make no difference whatsoever in the outcome contemplated here.